Atkinson, J.
1. Where it is sought to interpose a claim to prevent an. administrator’s sale of land, under the Civil Code, § 4630, the claim affidavit should be filed in the court of ordinary, and the claim should be transmitted to the superior court under § 4631.
2-. Where in fact the claim affidavit was so filed and returned to the superior court, but the ordinary omitted to make any entry of filing on the affidavit, there was no error on the part of the judge of the superior court, upon duly ascertaining such to be the facts, in passing an order that the formal entry of filing may be entered by the ordinary nunc pro tunc, and thereupon overruling a motion to- dismiss the claim on account of the absence of such original entry of filing.

Judgment affirmed.


All the Justices concur.

Wilson, Bennett & Lambdin and Charles G. Edwards, for plaintiff.
Simon W. Hitch, by Z. D. Harrison, contra.